Case 1:20-cv-24443-BB Document 5 Entered on FLSD Docket 11/19/2020 Page 1 of 10




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                              Case No.: 1:20-cv-24443

 FLORIDA FAIR HOUSING ALLIANCE, INC.,

        Plaintiff,

 v.

 SUNRISE HARBOUR MULTIFAMILY, INC.,
 d/b/a SUNRISE HARBOUR,

       Defendant.
 _______________________________________/

           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

        Despite making up less than one-third (29%) of the total U.S. population, Black and

 Hispanic individuals represent more than half (58%) of the individuals convicted of any felony.

 In light of this dystopian reality, the screening practices Defendant directs at individuals it

 (Defendant) suspects to have been convicted of any felony has a disparate impact on Black and

 Hispanic individuals. Yet, make no mistake, the Florida Fair Housing Alliance is not attempting

 to hold Defendant accountable for the disproportionate criminal prosecution unjustly endured

 by Black and Hispanic individuals. Rather, in acknowledgment of such undeniable fact, the

 Florida Fair Housing Alliance brings this action to eliminate the below-evidenced screening

 practice of Defendant because, although facially neutral, such practice is an unnecessary, arbitrary,

 and artificial barrier to housing that disproportionately impacts Black and Hispanic individuals.

        As such, Plaintiff Florida Fair Housing Alliance, Inc. (the “FFH Alliance” or “Plaintiff”)

 sues Defendant Sunrise Harbour Multifamily, Inc., d/b/a Sunrise Harbour (“Defendant”), under a

 theory of disparate-impact liability, for violating 42 U.S.C. § 3601 et seq., the Fair Housing Act.


                                                                                                              PAGE | 1 of 10
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 1:20-cv-24443-BB Document 5 Entered on FLSD Docket 11/19/2020 Page 2 of 10




                                                   INTRODUCTION

        1.         “The [Fair Housing Act] is not an instrument to force housing authorities to reorder

 their priorities. Rather, the [Fair Housing Act] aims to ensure that those priorities can be achieved

 without arbitrarily creating discriminatory effects or perpetuating segregation.” Inclusive Cmtys.

 Project, Inc., 135 S. Ct. 2507 at 2522.

        2.         To combat the perpetuation of segregation and stem the discriminatory impact of

 needlessly unjust practices, housing providers large and small must evaluate and revise the role

 that criminal records screening policies and practices play in their application decisions to ensure

 that they are serving a substantial, legitimate, non-discriminatory interest and are not a proxy for

 racial discrimination.

        3.         As confirmed by FFH Alliance’s investigation of Defendant on September 30,

 2019, Defendant has erected arbitrary, unnecessary, and otherwise hidden, barriers to housing that

 have an unjustifiable disparate impact on Black and Hispanic individuals. In short, the screening

 practices used by Defendant when it (Defendant) so much as suspects that an individual might

 have been convicted of any felony at any point in time has a disparate impact on Black and

 Hispanic individuals because, despite making up less than one-third of the population, more than

 half of all convicted felons are either Black or Hispanic.

        4.         In the eyes of Defendant, individuals that it (Defendant) even suspects to have been

 convicted of any felony do not deserve even the most minimal consideration for the housing

 Defendant claims to be indiscriminately available. As discussed below, the polices and/or practices

 of Defendant with respect to applicants it (Defendant) suspects to be someone previously convicted

 of a felony disproportionately limits the housing opportunities of Hispanic and Black applicants in

 comparison to White applicants.

                                                                                                                PAGE | 2 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:20-cv-24443-BB Document 5 Entered on FLSD Docket 11/19/2020 Page 3 of 10




                                          JURISDICTION AND VENUE

        5.         Jurisdiction of this Court arises under 42 U.S.C. § 3613(a), 28 U.S.C. § 1331, and

 28 U.S.C. § 1337.

        6.         Venue in this District is proper because the subject property is located in this

 District, Plaintiff resides in this District, Defendant transacts business in this District, and the

 complained conduct of Defendant occurred in this District.

                                                         PARTIES

        7.         The FFH Alliance is a fair housing advocacy organization and non-profit

 corporation formed in Florida, and headquartered in Miami-Dade, Florida. The FFH Alliance

 offers a variety of programs and services designed to advance fair housing in Florida. To advance

 its mission of ensuring equal access to housing for all, the FFH Alliance engages in education and

 outreach; provides counseling to individuals facing discrimination; works with local and federal

 officials to enhance fair housing laws and their enforcement; undertakes investigations to

 uncover unlawful discrimination; and, when necessary, initiates enforcement actions.

        8.         Defendant is a Florida corporation, with its principal place of business located in

 Dallas, Texas.

                                          DEMAND FOR JURY TRIAL

        9.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                            FACTUAL ALLEGATIONS

        10.        Approximately 1.5 million individuals are currently serving a sentence of more than

 one year, i.e., the repayment phrase of a felony-level debt to society, under the jurisdiction of state

 or federal correctional authorities in the United States. With respect to these individuals’

 demographics, according to the Bureau of Justice Statistics: 30% are White, 33% are Black, and

                                                                                                                PAGE | 3 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:20-cv-24443-BB Document 5 Entered on FLSD Docket 11/19/2020 Page 4 of 10




 25% are Hispanic.1 In comparison to the demographics of the United States population (the total

 of which is estimated at 308 million), however, according to the U.S. Census Bureau: 63% of the

 population is White, 13% of the population is Black, 16% of the population is Hispanic.2

           11.      Despite making up a fractional percentage of the United States population in

 comparison to Whites, Hispanic and Black individuals, for example, are each three times more

 likely to be convicted and incarcerated than that of White individuals.3 Thus, in simplest terms, a

 policy, procedure, or practice that arbitrarily denies, without any consideration, housing to

 individuals with a felony conviction will absolutely have a disparate impact on Black and Hispanic

 individuals.

           12.      Pursuant to its mission of ensuring equal access to housing for all, the FFH Alliance

 began investigating the “Sunrise Harbour” apartment community, located at 1030 Seminole Drive,

 Fort Lauderdale, Florida 33304 (the “Complex”), for discriminatory housing practices.

           13.      Defendant is the owner and otherwise landlord of the Complex.

           14.      On September 30, 2019, the FFH Alliance tested the Complex for unlawful

 discriminatory housing practices using a field tester.

           15.      The field tester used by the FFH Alliance to test the Complex (“Field Tester” or

 “FT”) is a sui juris Hispanic male with a felony conviction.

           16.      On September 30, 2019, at approximately 12:40 pm, FT called the Complex at

 phone number 954-667-6700. After dialing this number, FT was connected to an agent of


 1
  Bureau of Justice Statistics, U.S. Dep’t of Justice, Prisoners in 2017, 15 (April 2019), available
 at https://www.bjs.gov/content/pub/pdf/p17.pdf.
 2
  U.S. Census Bureau, U.S. Dep’t of Commerce, Overview of Race and Hispanic Origin: 2010, 6
 (March 2011), available at https://www.census.gov/prod/cen2010/briefs/c2010br-02.pdf.
 3
     Supra at FN. 5.
                                                                                                                 PAGE | 4 of 10
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 1:20-cv-24443-BB Document 5 Entered on FLSD Docket 11/19/2020 Page 5 of 10




 Defendant, of whom identified herself as “Mariam.” FT first asked whether rental property was

 available, to which Defendant responded, without hesitation, that property was available, namely,

 a one-bedroom apartment (the “Dwelling”). FT then asked whether his (FT’s) rental application

 would be denied due to FT’s record felony conviction, to which Defendant immediately retorted:

 “yes, you will be denied.”

        17.      Defendant’s response to FT regarding convicted-felon applicants demonstrates that

 Defendant directs individuals convicted of a felony, the majority of which are disproportionately

 Black and Hispanic, away from both the Dwelling and the Complex.

        18.      Defendant did not perform any investigation or inquiry into the felony conviction

 had by FT. For example, Defendant did not inquire into the type of felony, the date of conviction,

 the nature of the conviction, let alone the circumstances surrounding the felony conviction had by

 FT. Defendant simply identified FT as an individual with a felony conviction, and without any

 inquiry or investigation, chose to deter FT from renting the property Defendant held open to the

 public due to FT’s record felony conviction.

        19.      The statements made by Defendant to FT regarding applicants previously convicted

 of a felony serves to discourage Black and Hispanic individuals with a criminal record from

 applying, inspecting, and renting the Dwelling, and otherwise restricts the choices of these

 individuals in connection with attempts to seek, negotiate for, and ultimately rent the Dwelling.

        20.      Consistent with the FFH Alliance’s suspicions, that is, until such suspicion was

 confirmed on September 30, 2019, Defendant, whether intentionally or ignorantly, perpetuates

 segregated housing patterns and discourages and/or obstructs choices in the applicable community,

 neighborhood, and/or development.




                                                                                                              PAGE | 5 of 10
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 1:20-cv-24443-BB Document 5 Entered on FLSD Docket 11/19/2020 Page 6 of 10




        21.       Simply put, Defendant steers individuals convicted of any felony away from the

 Complex and/or Dwelling without conducting even the most minimal inquiry into an individual’s

 circumstances has a disparate impact on Black and Hispanic individuals.

        22.       The harm inflicted by discriminatory practices and/or policies directed at

 individuals with criminal records, like those of Defendant, is significant, not only in terms of the

 sheer number of people affected, but also in terms of the consequences for the wellbeing of our

 communities. In fact, securing safe and affordable housing is a particularly crucial need for

 individuals reentering their communities immediately after time in prison.

        23.       Research shows that success in finding adequate housing is critically important to

 allowing reentrants to secure employment, government benefits, and other community ties.

 Housing has been characterized, properly, as the “lynchpin that holds the reintegration process

 together.”4

        24.       As another expert put it, “[t]he search for permanent, sustainable housing portends

 success or failure for the entire reintegration process.”5

        25.       On April 4, 2016, more than four years ago, the U.S. Department of Housing and

 Urban Development (“HUD”) issued a document titled “Office of General Counsel Guidance on

 Application of Fair Housing Act Standards to the Use of Criminal Records by Providers of

 Housing and Real Estate-Related Transactions” (the “HUD Guidance”).

        26.       The HUD Guidance noted that “criminal history-based restrictions on access to

 housing are likely disproportionately to burden African Americans and Hispanics.” Id. HUD found



 4
  Jeremy Travis, But They All Come Back: Facing Challenges of Prisoner Reentry 219 (2005).
 5
   Barbara H. Zaitzow, We’ve Come a Long Way, Baby...Or Have We? Challenges and
 Opportunities for Incarcerated Women to Overcome Reentry Barriers 233 (in Global Perspectives
 on Re-Entry (2011)).
                                                                               PAGE | 6 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:20-cv-24443-BB Document 5 Entered on FLSD Docket 11/19/2020 Page 7 of 10




 that “where a policy or practice that restricts access to housing on the basis of criminal background

 has a disparate impact on individuals of a particular race … such policy or practice is unlawful

 under the Fair Housing Act if it is not necessary to serve a substantial, legitimate,

 nondiscriminatory interest of the housing provider.” See HUD Guidance.

        27.      Ultimately, HUD concluded that “a discriminatory effect resulting from a policy

 or practice that denies housing to anyone with a prior arrest or any kind of criminal

 conviction cannot be justified, and therefore such a practice would violate the Fair Housing

 Act.” Id. (emphasis added).

        28.      According to recent data, studies, and HUD findings, Hispanic and Black people

 are arrested, convicted, and imprisoned at vastly disproportionate in country as a whole, of which

 is consistent within the State of Florida. As such, the discriminatory steering practices of

 Defendant, those the above-transcribed interaction between Defendant and FT exemplifies,

 actually and predictably results in a disparate impact to Hispanic and Black people.

        29.      Defendant’s practice and/or policy regarding the suspected criminal history of

 individuals seeking to rent, utilize, or otherwise occupy the Dwelling is unlawful under the Fair

 Housing Act, as it has a disparate impact on Black and Hispanic individuals and otherwise fails to

 serve a substantial, legitimate, nondiscriminatory interest of the housing provider.

        30.      Defendant’s acts impaired the FFH Alliance’s ability to engage in projects by

 forcing the FFH Alliance to devote resources to counteract the herein complained of actions of

 Defendant. Further, the resources diverted are independent of the cost of detecting and challenging,

 via non-legal means, the alleged misconduct of Defendant. Simply put, the FFH Alliance was

 forced to divert resources from, among other things, its counseling, outreach, and educational

 efforts, and into the advancement of this litigation to protect the FFH Alliance’s core mission.

                                                                                                              PAGE | 7 of 10
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 1:20-cv-24443-BB Document 5 Entered on FLSD Docket 11/19/2020 Page 8 of 10




        31.       Despite the prelitigation efforts of the FFH Alliance, Defendant refuses to evaluate

 and revise the role that criminal records, or more pointedly, the mere suspicion of a criminal

 records, play in Defendant’s screening policies and practices to ensure that Defendant is not

 perpetuating segregation and otherwise needlessly erecting barriers to housing.

        32.       Consistent with FFH Alliance’s fair housing testing efforts, FFH Alliance has a

 practice of continuing to monitor and test those entities and individuals found to have been engaged

 in discriminatory housing practices. FFH Alliance’s will continue monitoring Defendant, and its

 agents, in order to determine its (Defendant’s) ongoing compliance with the Fair Housing Act.

                                   COUNT I.
              VIOLATION OF THE FAIR HOUSING ACT – 42 U.S.C. § 3604(d)

        33.       Plaintiff, the FFH Alliance, incorporates by reference paragraphs 1-32 of this

 Complaint as though fully stated herein.

        34.       Defendant is liable to Plaintiff for all injuries caused by the Fair Housing Act

 violations committed by Defendant and the agents of Defendant.

        35.       Defendant authorized its agents to act for it (Defendant) when Defendant’s agents

 committed the Fair Housing Act violations alleged herein. The agents of Defendant accepted the

 undertaking of acting on behalf of Defendant when they (Defendant’s agents) committed the Fair

 Housing Act violations alleged herein. Defendant had control over its (Defendant’s) agents when

 said agents committed the Fair Housing Act violations alleged herein.

        36.       Here, Defendant’s practice of, without any review or investigation, turning away

 individuals with a felony criminal record is an arbitrary and artificial barrier to housing, the likes

 of which is unnecessary to achieve a valid interest or legitimate objective. Further, a robust causal

 link exists between Defendant’s discussed practices and the disparate impact on Black and

 Hispanic people, as Black and Hispanic individuals are disproportionally more likely to have been
                                                                                                               PAGE | 8 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:20-cv-24443-BB Document 5 Entered on FLSD Docket 11/19/2020 Page 9 of 10




 convicted of a felony than that of white individuals. Defendant’s practice of denying, or otherwise

 without any review or investigation, turning away prospective individual it merely thinks was

 previously convicted of a felony has a direct, disproportionate discriminatory effect on Black and

 Hispanic individuals.

        37.      Defendant has violated the Fair Housing Act by, inter alia, making unavailable

 and/or otherwise denying the Dwelling to individuals on the basis of race and/or criminal record.

        38.      FFH Alliance has been aggrieved, harmed, and its (the FFH Alliance’s) goal

 otherwise thwarted, by above-exemplified latent discriminatory hurdle Defendant perpetuates – of

 which Defendant continues to practice despite such practices being explicitly condemned by HUD.

 See HUD Guidance (wherein HUD concluded that “a discriminatory effect resulting from a policy

 or practice that denies housing to anyone with a prior arrest or any kind of criminal conviction

 cannot be justified, and therefore such a practice would violate the Fair Housing Act.”).

        39.      The FFH Alliance, having uncovered Defendant’s latent discriminatory practice

 and/or policy – has suffered damages in light of the FFH Alliance’s goals, purpose, and ongoing

 monitoring efforts. Further, due to Defendant’s conduct, the FFH Alliance’s has suffered, is

 continuing to suffer, and will in the future suffer, irreparable loss and injury and a real and

 immediate threat of future discrimination by Defendant.

        40.      WHEREFORE, Plaintiff FFH Alliance, respectfully, requests that this Court:

                 (a)       Declare the above-mentioned actions, practices, omissions, polices, and
                           procedures, of Defendant to be in violation of the Fair Housing Act;

                 (b)       Award damages to Plaintiff against Defendant;

                 (c)       Enter a permanent injunction enjoining Defendant from using the steering
                           practices complained of herein;




                                                                                                              PAGE | 9 of 10
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 1:20-cv-24443-BB Document 5 Entered on FLSD Docket 11/19/2020 Page 10 of 10




                (d)       Enter a permanent injunction compelling Defendant to amend its
                          (Defendant’s) polices, Procedures, and practices, that have a disparaging
                          impact on Black and Hispanic individuals;

                (e)       Award Plaintiff costs and reasonable attorneys’ fees; and

                (f)       Any other relief that this Court deems appropriate and just under the
                          circumstances.
       DATED: November 19, 2020
                                                              Respectfully Submitted,

                                                               /s/ Jibrael S. Hindi                                   .
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259
                                                              E-mail:      jibrael@jibraellaw.com
                                                              THOMAS J. PATTI, ESQ.
                                                              Florida Bar No.: 118377
                                                              E-mail:      tom@jibraellaw.com
                                                              The Law Offices of Jibrael S. Hindi
                                                              110 SE 6th Street, Suite 1744
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:       954-907-1136
                                                              Fax:         855-529-9540

                                                              COUNSEL FOR PLAINTIFF




                                                                                                           PAGE | 10 of 10
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
